Citation Nr: 1107042	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder (claimed as 
mesothelioma), to include as secondary to in-service asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied service connection 
for mesothelioma due to asbestos exposure.  

In June 2010, the Veteran testified at a video conference hearing 
at the RO before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated with 
the claims file.  

The RO originally adjudicated the Veteran's claim as entitlement 
to service connection mesothelioma in the January 2009 rating 
decision.  However, at this time, the exact diagnosis of the 
Veteran's lung condition remains unclear.  Therefore, the issue 
is recharacterized as shown on the first page of this decision 
and it is acknowledged that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
lung conditions, including, but not limited to mesothelioma.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In September 2008, the Veteran called VA and indicated 
that he wished to file a claim for nonservice-connected 
pension benefits.  This matter is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran asserts that he incurred a lung disorder as a result 
of in-service asbestos exposure aboard the USS Brownson.  
Additionally, the record reflects that the Veteran served as a 
boilerman, an MOS that is more likely to be exposed to asbestos 
products.  It is therefore conceded that the Veteran was exposed 
to asbestos during service.  

VA treatment records from September 2008 indicate that the 
Veteran has some type of lung disorder, although an exact 
diagnosis is not altogether clear.  A chest x-ray revealed 
bilateral calcified pleural plaques consistent with previous 
asbestos exposure and mild emphysematous changes.  Pulmonary 
function tests indicate small airway obstruction with a normal 
DLCO.  A computerized tomography (CT) scan and history are 
consistent with asbestos exposure.  Furthermore, the Veteran 
reports occasional shortness of breath and the use of albuterol.  

At the Veteran's video conference in June 2010, he testified that 
he had no post-service exposure to asbestos and he never smoked.  

Thus, it appears that the Veteran was exposed to asbestos during 
service, with no history of post-service exposure, and there is 
objective radiological medical evidence of asbestos exposure.  
Although the Veteran's claims of shortness of breath and the use 
of albuterol are noted in the file, there is no evidence in the 
claims file showing a diagnosis of a current disability.  That is 
not to say that one doesn't exist; however, a current diagnosis 
of a lung disorder is not presently contained in the claims file.  

A claim for service connection requires medical evidence showing 
that the Veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Under 38 U.S.C.A. § 1110, 
it is essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent proof of a current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has VA promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). However, VA has 
issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as § 7.21 
of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized 
and revised this manual into its current electronic form M21-1MR.  
While the form has been revised, the information contained 
therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the habitual 
inhalation of irritant mineral or metallic particles."  McGinty 
v. Brown, 4 Vet. App. 428, 429 (1993).  Another similar 
definition of pneumoconiosis is "a condition characterized by 
permanent deposition of substantial amounts of particulate matter 
in the lungs, usually of occupational or environmental origin."  
Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether military 
records demonstrate asbestos exposure during service, and if so, 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, 
Chapter 2(C)(9)(h).  VA must also ensure that proper development 
of the evidence is accomplished to determine whether or not there 
is pre-service and/or post- service asbestos exposure. Id.  The 
most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and fibrosis, pleural plaques, 
and mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart 
ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  Some of the 
major occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement and pipe products, military equipment, etc. M21-
1, Part VI, Subpart ii, Chapter 2, §C(9)(f).  The relevant 
factors discussed in the manual must be considered and addressed 
by the Board in assessing the evidence regarding an asbestos-
related claim.  See VAOPGCPREC 4-2000.

In light of the foregoing, the Veteran must be examined to 
determine whether he currently suffers from a lung disability in 
light of his in-service asbestos exposure.  

Since the claims file is being returned it should be updated to 
include any recent VA treatment records since September 2008 that 
are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
records dating from September 2008 that 
pertain to the Veteran.  If there are none, 
this should be documented in the claims 
folder.  

2.  Schedule the Veteran for a VA examination 
to determine the current and likely etiology 
of any lung disorder, including, but not 
limited to mesothelioma.  The claims file 
must be made available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
specifically describe from which lung 
disorders the Veteran suffers, and opine as 
to whether they are at least as likely as not 
(at least a 50 percent or higher probability) 
related to the Veteran's service, to include 
in-service asbestos exposure.  Based on the 
available literature and the Veteran's MOS, 
as well as the medical evidence currently of 
record, it is conceded that the Veteran was 
exposed to significant levels of asbestos 
aboard the USS Brownson, a World War II ear 
destroyer, during service in the 1960s.  A 
complete rationale for all opinions must be 
provided.  

3.  Ensure that the above development has 
been completed in accordance with the 
directives.  If the examination report is 
insufficient, it should be returned to the 
examiner.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If any benefit on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


